DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
“a plurality of capsules each receiving a hydrogel dosage form”, Receiving should be containing.
“heating units”, “a heating unit”, “a heating unit” followed by intended use language “for” is unclear and raises antecedent basis issues.
Are examples of the issues of the direct translation

Drawings
“heating units for heating lower parts of the capsules”, “a heating unit for heating nozzle”, “a heating unit for heating the hydrogel dosage”, “a pneumatic pressure adjustment unit” and all other physical features, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 101556078 in view of Tow US 2013/0209600.
Lee discloses a hydrogel discharge device comprising:
(Re claim 1) “a capsule introduction unit, into which a plurality of capsules each receiving a hydrogel dosage form is introduced” (20 figure 3,4). “a dosage form spray unit for discharging the hydrogel dosage forms supplied from the dosage form transfer unit” (30 figure 3,4). “a dosage form solidification unit for solidifying the hydrogel dosage forms discharged from the dosage form spray unit” (“cold and warm organs” Background of the Invention; English translation).
Lee does not disclose a dosage form transfer unit comprising a plurality of channels, along which the hydrogel dosage forms received in the capsules move
Tow teaches a dosage form transfer unit comprising a plurality of channels, along which the dosage forms received in the capsules move (605-608 figure 6).
It would have been obvious to one skilled in the art to modify the system of Lee to include a dosage form transfer unit comprising a plurality of channels, along which the hydrogel dosage forms received in the capsules move because it is necessary to have one or more conduits to connect the dosage forms to the spray unit.
(Re claim 2) “introduction ports, through which the capsules are introduced” (20 figure 3,4). “capsule-fastening units, in which the introduced capsules are located” (20 figure 3,4). “heating units for heating lower parts of the capsules” (“temperature and pressure are maintained … storage compartments” Summary of invention; English translation).
(Re claim 3) “a nozzle for discharging the hydrogel dosage forms supplied from the dosage form transfer unit; and a heating unit for heating the nozzle” (30 figure 3,4).
(Re claim 4) “wherein the dosage form spray unit divides a discharge surface into a plurality of regions” (figure 2, “T-zone”, “U-zone” Summary of invention; English translation). “sequentially 
(Re claim 5) “wherein the dosage form spray unit sequentially discharges the hydrogel dosage forms supplied from the dosage form transfer unit depending on ingredients of the hydrogel dosage forms” (figure 2, “T-zone”, “U-zone”, “strawberry … cucumber”, “banana … sesame oil”, “eggs and apricots”; Summary of invention; English translation).
(Re claim 6) “a communication unit for receiving skin state information from an external electronic device” (50 figure 1). “a processor for controlling a kind and amount of the hydrogel dosage form to be moved to the dosage form transfer unit, among the hydrogel dosage forms received in the capsules, based on the received skin state information” (60 figure 4, “Control unit 60” Summary of invention; English translation).
(Re claim 7) “a discharge plate, on which the hydrogel dosage forms discharged from the dosage form spray unit are stacked; and a heating unit for heating the hydrogel dosage forms discharged from the dosage form spray unit” (10 figure 1,2, “cold and warm organs” Background of the Invention; English translation).
(Re claim 8) “further comprising an output unit for outputting at least one of information about capsules to be introduced into the capsule introduction unit or information about capsules that have been introduced into the capsule introduction unit” (figure 1) a display for operating the system is shown on the base of the cabinet.
(Re claim 9) “a case, which defines an external appearance thereof” (1 figure 1) “the case is divided into an upper opaque region and a lower transparent region” (1-3 figure 1). “the dosage form solidification unit is disposed so as to correspond to the transparent region of the case” (10 figure 1). “a portion of each of the dosage form transfer unit and the dosage form spray unit is disposed so as to correspond to the opaque region of the case” (30,40 figure 1,3). “a remaining portion of each of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2020/0317542, 2020/0316858, 2010/0191314, 2009/0280150, 2017/0259599, 2001/0047309, 5,785,960 and 2017/0340090.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3651